DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on September 11, 2019 has been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 14/821,366 (U.S. Patent # 10,425,376 B2)(hereinafter refer as Nagel et al. ‘376 B2).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application Nagel et al. ‘376 B2.
Claims 1 and 5 of the Instant Application
Claim 1 of Nagel et al. ‘376 B2
Limitation 1: at least one server configured to couple via a network to a plurality of window systems, each of the plurality of window systems having at least one control system and a plurality of windows with electrochromic windows and sensors, wherein the at least one server includes at least one physical server or at least one virtual server implemented using physical computing resources; 
 
Limitation 1: at least one server configured to couple via a network to a plurality of window systems, each of the plurality of window systems associated with multiple control systems arranged in an hierarchical order each of the plurality of window systems having at least one electrochromic window and sensor, the multiple control systems including a first control system local to each window of a window system, the first control system comprising:
Limitation 2: N/A
Limitation 2: a power supply control module configurable to supply a constant current from a power supply to the at least one electrochromic window, and to stop the supplying of the constant current to the at least one electrochromic window when a sense voltage of the at least one electrochromic window attains a sense voltage limit;
Limitation 3: the at least one server configured to gather first information from the plurality of window systems, and configured to gather second information from sources on the network and external to the plurality of window systems; and
Limitation 3: the at least one server configured to gather first information from the plurality of window systems, and configured to gather second information from sources on the network and external to the plurality of window systems;
Limitation 4: the at least one server configured to form at least one rule or control algorithm usable by a window system, based on the first information and the second information, and 
configured to download the at least one rule or control algorithm to at least one of the plurality of window systems.
Limitation 4: the at least one server configured to form at least one rule or control algorithm usable by a window system, based on the first information and the second information, and configured to download the at least one rule or control algorithm to at least one of the plurality of window systems; and
Limitation 5:  the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including real-time weather information regarding cloud cover, and based on a geometric model for at least one of atmospheric clouds, ground clutter, building shapes, or building profiles.
(Claim 5)
Limitation 5: the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including weather information regarding cloud cover, and based on a geometric model associated with atmospheric clouds, ground clutter, building shapes, and building profiles.


Regarding claims 2-4 and 7, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-4 and 7 of the instant application merely broadens the scope of the claims 2-4 and 6 of copending application of Nagel et al. ‘376 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claims 5 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application Nagel et al.‘376 B2.
Claims 5 and 8 of the Instant Application
Claim 1 of Nagel et al. ‘376 B2
Limitation 1: a plurality of windows, each having at least one electrochromic window and at least one sensor;
at least one control system in or coupled to the plurality of windows, the at least one control system configured to couple to a network and configured to couple to at least one server via the network; and 


 
 
Limitation 1: at least one server configured to couple via a network to a plurality of window systems, each of the plurality of window systems associated with multiple control systems arranged in an hierarchical order each of the plurality of window systems having at least one electrochromic window and sensor, the multiple control systems including a first control system local to each window of a window system, the first control system comprising:
Limitation 2: N/A
Limitation 2: a power supply control module configurable to supply a constant current from a power supply to the at least one electrochromic window, and to stop the supplying of the constant current to the at least one electrochromic window when a sense voltage of the at least one electrochromic window attains a sense voltage limit;
Limitation 3: wherein the at least one server is configured to gather information from a plurality of window systems and from sources on the network external to the plurality of window systems to analyze and to form therefrom the at least one rule or control algorithm.
Limitation 3: the at least one server configured to gather first information from the plurality of window systems, and configured to gather second information from sources on the network and external to the plurality of window systems;
Limitation 4: the at least one control system configured to upload information relating to the plurality of windows, to the at least one server and configured to download at least one rule or control algorithm from the at least one server, 

Limitation 4: the at least one server configured to form at least one rule or control algorithm usable by a window system, based on the first information and the second information, and configured to download the at least one rule or control algorithm to at least one of the plurality of window systems; and
Limitation 5:  the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including real-time weather information regarding cloud cover, and based on a geometric model for at least one of atmospheric clouds, ground clutter, building shapes, or building profiles.
(Claim 5)

Limitation 5: the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including weather information regarding cloud cover, and based on a geometric model associated with atmospheric clouds, ground clutter, building shapes, and building profiles.


Regarding claims 5 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of copending application Nagel et al. ‘376 B2.
Claims 5 and 15 of the Instant Application
Claim 7 of Nagel et al. ‘376 B2
Limitation 1: receiving, at at least one server, information from a plurality of window systems and information available on a network external to the plurality of window systems;

Limitation 1: receiving, at at least one server, information from a plurality of window systems and information available on a network external to the plurality of window systems;
  
Limitation 2: forming, at the at least one server, at least one rule or control algorithm usable by a window system, based on the information from the plurality of window systems and the information available on the network; 


Limitation 2: forming, at the at least one server, at least one rule or control algorithm usable by a window system, based on the information from the plurality of window systems and the information available on the network;
Limitation 3: sending, from the at least one server to a window system of the plurality of window systems, the at least one rule or control algorithm; and 
Limitation 3: sending, from the at least one server to a window system of the plurality of window systems, the at least one rule or control algorithm;
Limitation 4: adjusting transmissivity of at least one of the plurality of windows of the window system, based on the at least one rule or control algorithm. 
Limitation 4: adjusting transmissivity of at least one of a plurality of windows of the window system, based on the at least one rule or control algorithm; and

Limitation 5: the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including real-time weather information regarding cloud cover, and based on a geometric model for at least one of atmospheric clouds, ground clutter, building shapes, or building profiles.
(Claim 5)

Limitation 5:  generating a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including weather information regarding cloud cover, and based on a geometric model associated with atmospheric clouds, ground clutter, building shapes, and building profiles.


Regarding claims 16-20, and as applied to claims 15 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-20 of the instant application merely broadens the scope of the claims 8-12 of copending application Nagel et al. ‘376 B2 by eliminating the elements and their functions of the claims as set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (U.S. Patent Application Publication # 20150116811 A1) in view of Brown et al. (U.S. Patent Application Publication # 20140236323 A1).
Regarding claim 1, Shrivastava et al. teach a cloud learning system for smart windows (read as “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044]) Also, “The application may run on (or be executed on) various devices including the remote device 111, the network window controller 103, and the building management system 105, and/or other hardware, including shared hardware such as hardware employed in the cloud.”(Paragraph [0044])), comprising: 
at least one server configured to couple via a network to a plurality of window systems (read as Network Window Controller (Fig.1A-1B @ 103)), 
each of the plurality of window systems having at least one control system (read as window controller (Fig.1A-1B @ 115a)) and  
a plurality of windows with electrochromic windows (Fig.1B @ 117a, 117d) and sensors (read as sensors (Paragraph [0056]); For example, “the window controller application acts on information collected by one or more sensors in the building. For example, the application may use a sensor output to make a decision on whether to tint a particular window.”(Paragraph [0056])),
wherein the at least one server includes at least one physical server or at least one virtual server implemented using physical computing resources (read as Network Window Controller (Fig.1A-1B @ 103); For example, “a network controller 103 provides network-wide control and instructions for intermediate level window controllers 113a, 113b, and 113c.” (Paragraph [0046]) Also, “the controller (e.g., controller 115a) is integrated with the optical device or housing.”(Paragraph [0050]) Also, “The controller typically includes a microprocessor for making switching decisions based on available input, sending commands, and receiving commands.”(Paragraph [0051])); 
However, Shrivastava et al. fail to explicitly teach the at least one server configured to gather first information from the plurality of window systems, and 
configured to gather second information from sources on the network and external to the plurality of window systems; and 
the at least one server configured to form at least one rule or control algorithm usable by a window system, based on the first information and the second information, and 
configured to download the at least one rule or control algorithm to at least one of the plurality of window systems.
Brown et al. teach a method wherein the at least one server  (Fig.15 @ 1103; Fig.16 @ 1205; Fig.17 @ 1403; Fig.18 @ 1407) configured to gather first information from the plurality of window systems (read as window location data (Paragraph [0166]); For example, “granular level (window-by-window) microclimate information is fed to a BMS in order to optimize the building's various environments.”(Paragraph [0166])), and 
configured to gather second information from sources on the network and external to the plurality of window systems (read as “user may enter their site data 1506 and zone/group data 1508 using user interface 1504.”(Fig(s).18-19; Paragraph [0184])); and 
the at least one server configured to form at least one rule or control algorithm usable by a window system, based on the first information and the second information (read as window controller with a master scheduler (Fig.18 @ 1502; Paragraph [0178]) “The master scheduler 1502 includes logic that allows a user (e.g., building administrator) to prepare a schedule that can use different types of control programs at different times of day and/or dates. Each of the control programs includes logic for determining a tint level based on or more independent variables.”(Paragraph [0178])), and 
configured to download the at least one rule or control algorithm to at least one of the plurality of window systems.(read as a threshold control program (Paragraph [0178]); For example, “a threshold control program that relies on feedback from one or more sensors (e.g., photosensors) and adjusts the tint level accordingly without regard to solar position.”(Paragraph [0178]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for collecting window location data, the master scheduler, and the threshold control program as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 8, Shrivastava et al. teach a smart window system with cloud learning (read as “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044]) Also, “The application may run on (or be executed on) various devices including the remote device 111, the network window controller 103, and the building management system 105, and/or other hardware, including shared hardware such as hardware employed in the cloud.”(Paragraph [0044])), comprising: 
a plurality of windows (Fig.1B @ 117a-117d), each having at least one electrochromic window (Fig.1B @ 117a, 117d) and at least one sensor (read as sensors (Paragraph [0056]); For example, “the window controller application acts on information collected by one or more sensors in the building. For example, the application may use a sensor output to make a decision on whether to tint a particular window.”(Paragraph [0056])); 
at least one control system in or coupled to the plurality of windows (Fig.1B @ 115a), the at least one control system configured to couple to a network (Fig.1B @ 109) and configured to couple to at least one server via the network (Fig.1B @ 103); and 
However, Shrivastava et al. fail to explicitly teach the at least one control system configured to upload information relating to the plurality of windows, to the at least one server and configured to download at least one rule or control algorithm from the at least one server, 
wherein the at least one server is configured to gather information from a plurality of window systems and from sources on the network external to the plurality of window systems to analyze and to form therefrom the at least one rule or control algorithm.
Brown et al. teach a method wherein the at least one control system configured to upload information relating to the plurality of windows, to the at least one server (read as window location data (Paragraph [0166]); For example, “granular level (window-by-window) microclimate information is fed to a BMS in order to optimize the building's various environments.”(Paragraph [0166])) and configured to download at least one rule or control algorithm from the at least one server (read as a threshold control program (Paragraph [0178]); For example, “a threshold control program that relies on feedback from one or more sensors (e.g., photosensors) and adjusts the tint level accordingly without regard to solar position.”(Paragraph [0178])), 
wherein the at least one server is configured to gather information from a plurality of window systems (read as window location data (Paragraph [0166]); For example, “granular level (window-by-window) microclimate information is fed to a BMS in order to optimize the building's various environments.”(Paragraph [0166])) and 
from sources on the network external to the plurality of window systems to analyze and to form therefrom the at least one rule or control algorithm. (read as “user may enter their site data 1506 and zone/group data 1508 using user interface 1504.”(Fig(s).18-19; Paragraph [0184]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for collecting window location data, the master scheduler, and the threshold control program as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 15, Shrivastava et al. teach a method for operating a smart window system with cloud learning (read as “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044]) Also, “The application may run on (or be executed on) various devices including the remote device 111, the network window controller 103, and the building management system 105, and/or other hardware, including shared hardware such as hardware employed in the cloud.”(Paragraph [0044])), comprising: 
receiving, at least one server (Fig.1B @ 103), information from a plurality of window systems (Fig.1B; Paragraph [0044]) and information available on a network external to the plurality of window systems (Fig.1B; Paragraph [0044]);
However, Shrivastava et al. fail to explicitly teach forming, at the at least one server, at least one rule or control algorithm usable by a window system, based on the information from the plurality of window systems and the information available on the network; 
sending, from the at least one server to a window system of the plurality of window systems, the at least one rule or control algorithm; and 
adjusting transmissivity of at least one of the plurality of windows of the window system, based on the at least one rule or control algorithm.  
Brown et al. teach a method for forming, at the at least one server, at least one rule or control algorithm usable by a window system, based on the information from the plurality of window systems and the information available on the network (read as “Window controller 450 or a master controller in communication with the window controller 450 may employ any one or more predictive control logic components to determine a desired tint level based on signals from the exterior sensor 510 and/or other input.”(Paragraph [0090])); 
sending, from the at least one server to a window system of the plurality of window systems, the at least one rule or control algorithm (read as threshold control program (Paragraph [0178])); and 
adjusting transmissivity of at least one of the plurality of windows of the window system, based on the at least one rule or control algorithm. (read as a threshold control program (Paragraph [0178]); For example, “a threshold control program that relies on feedback from one or more sensors (e.g., photosensors) and adjusts the tint level accordingly without regard to solar position.”(Paragraph [0178]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the threshold control program as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 2, and as applied to claim 1 above, Shrivastava et al. teach “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044])
However, Shrivastava et al. fail to explicitly teach the at least one server configured to determine microclimate weather information from the first information, with the microclimate weather information accessible via a network connection to the at least one server.
Brown et al. teach the at least one server configured to determine microclimate weather information from the first information, with the microclimate weather information accessible via a network connection to the at least one server. (read as microclimate information (Paragraph [0166]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the exchange of microclimate information as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 3, and as applied to claim 1 above, Shrivastava et al., as modified by Brown et al., teach a cloud learning system for smart windows (Fig.1B) further comprising: 
the at least one server configured to host a social network based on the plurality of window systems (Fig.1B @ 105; Paragraph [0055]); and
K85900 1290US.Clthe at least one server configured to collect and offer access to a plurality of rules or control algorithms from or for the plurality of window systems, as a function for the social network. (Fig.1B @ 105; Paragraph [0048])
Regarding claim 4, and as applied to claim 1 above, Shrivastava et al., as modified by Brown et al., teach a cloud learning system for smart windows (Fig.1B) further comprising: 
the at least one server configured to identify manufacturing or aging variances in the plurality of windows of the plurality of window systems based on use of the first information over a span of time.(read as adaptive control (Paragraph [0070]); For example, “the application infers that the windows in a room should tint between noon and 1 PM on weekdays based on a user's history of manually tinting the windows during this time period.”(Paragraph [0070]))
Regarding claim 5, and as applied to claim 1 above, Shrivastava et al. teach “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044])
However, Shrivastava et al. fail to explicitly teach the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including real-time weather information regarding cloud cover, and based on a geometric model for at least one of atmospheric clouds, ground clutter, building shapes, or building profiles.
Brown et al. teach a method wherein the at least one server configured to generate a probabilistic shade model applicable to the plurality of window systems, based on the first information and based on the second information including real-time weather information regarding cloud cover, and based on a geometric model for at least one of atmospheric clouds, ground clutter, building shapes, or building profiles. (read as a predictive control logic (Fig(s).6A-6C, 7; Paragraph [0093]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the predictive control logic as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 6, and as applied to claim 1 above, Shrivastava et al. teach “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044])
However, Shrivastava et al. fail to explicitly teach the at least one server configured to compare operations, control algorithms or rules of differing ones of the plurality of window systems and configured to derive a recommended operation, control algorithm or rule for one of the plurality of window systems based on such a comparison. 
Brown et al. teach a method wherein the at least one server configured to compare operations, control algorithms or rules of differing ones of the plurality of window systems and configured to derive a recommended operation, control algorithm or rule for one of the plurality of window systems based on such a comparison. (read as a predictive control logic (Fig.7; Paragraph [0093]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the predictive control logic as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 7, and as applied to claim 1 above, Shrivastava et al., as modified by Brown et al., teach a cloud learning system for smart windows (Fig.1B) further comprising: 
the at least one server configured to determine a classification of a user of one of the plurality of window systems, based on the first information (read as organizing said devices into groups (Paragraph(s) [0009] and [0065])); and
the at least one server configured to determine a recommended operation, control algorithm or rule for the one of the plurality of window systems based on the classification of the user. (read as “feature afforded by some window control applications is the grouping of various devices under the control of a network controller into groups that are treated in accordance with certain rules or other logical constructs.”(Paragraph [0065]))
Regarding claim 9, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) wherein: 
the information relating to the plurality of windows includes information from light sensors of the windows (read as light sensors (Paragraph [0057])); 
the at least one rule or control algorithm is based on comparison of the information from the light sensors of the windows and weather information obtained by the at least one server (read as “The control states applied by a rule may drive an optical transition of an optically switchable device or maintain an optical condition in such device.”(Paragraph [0117])); and 
operation of at least one of the plurality of windows is modified responsive to downloading the at least one rule or control algorithm.(read as a rule (Paragraph [0117]))
Regarding claim 10, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) wherein: 
the information relating to the plurality of windows includes light sensor information and user input information, which the at least one server applies to classifying a user of the window system (read as “the devices that may typically be grouped for purposes of similar treatment are window controllers, sensors, windows, and optionally switches for controlling lights or windows.”(Paragraph [0066])); 
the at least one rule or control algorithm is based on a classification of the user (read as “treatment applied to the devices in a user-defined group includes, for example, rules or properties for controlling windows, as well as the identity of particular users who are given control over these devices (typically through a window control application), and the roles of these individuals able to exert influence over the grouped devices.”(Paragraph [0066])); and
K85900 1290US.Clthe at least one control system is configured to adjust transparency of the at least one electrochromic window of at least one of the plurality of windows in accordance with the at least one rule or control algorithm. (read as “the level of tint in an electrochromic window may be maintained in existing state or transitioned to a different state depending on the control state determined by a rule for controlling the tint level.”(Paragraph [0117]))
Regarding claim 11, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) wherein: 
the at least one sensor includes light (read as light sensors (Paragraph [0057])) and temperature sensors (read as temperature sensor(s) (Paragraph [0058])); and 
the at least one rule or control algorithm is based on microclimate analysis performed by the at least one server using the information relating to the plurality of windows, from the light and temperature sensors. (read as rule (Paragraph [0117]))
Regarding claim 12, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) further comprising: 
the at least one control system configured to download the at least one rule or control algorithm responsive to direction from an application on a user device, cooperating with the at least one server. (read as “providing an alert through the application, which alert suggests via the user interface that the new rule be adopted.” (Paragraph [0015]))
Regarding claim 13, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) further comprising: 
the at least one control system having a mode configured to operate transmissivity of each of the plurality of windows in accordance with a plurality of rules or a control algorithm, which is modifiable by the at least one rule or control algorithm. (read as “the computer program product further includes instructions for presenting rule-type user interface features for allowing the user to create, modify, and/or delete rules for controlling optical state of one or more windows.”(Paragraph [0012]))
Regarding claim 14, and as applied to claim 8 above, Shrivastava et al., as modified by Brown et al., teach a smart window system with cloud learning (Fig.1B) clearly shows and discloses a smart window system with cloud learning further comprising: 
the at least one control system configured to generate an environmental model individualized to each of the plurality of windows, based on information from the at least one sensor of each of the plurality of windows and based on weather information from the at least one server or from the sources on the network, the environmental model including a shade model for each of the plurality of windows (read as energy model (Paragraph [0191])); and
K85900 1290US.Clthe at least one control system configured to adjust transmissivity of the at least one electrochromic window of each of the plurality of windows, based on the environmental model. (read as “the level of tint in an electrochromic window may be maintained in existing state or transitioned to a different state depending on the control state determined by a rule for controlling the tint level.”(Paragraph [0117]))
Regarding claim 16, and as applied to claim 15 above, Shrivastava et al., as modified by Brown et al., teach a method further comprising: 
determining electricity usage of a building or portion of a building having the window system, based on information from an electric utility (read as power consumption (Paragraph [0115]) For example, “content may include weather information from commercial and/or governmental sources, power consumption/availability information provided from a local utility or governmental sources (or from within the structure itself (as determined by a building management system, for example)), etc. ”(Paragraph [0115])), 
wherein the at least one rule or control algorithm is based on the electricity usage (read as rules comprising of a single condition (Paragraph [0116])) and 
wherein the at least one rule or control algorithm limits transmissivity of at least a subset of the plurality of smart windows in the building or portion of the building. (read as adaptive control logic (Paragraph [0191]))
Regarding claim 17, and as applied to claim 15 above, Shrivastava et al., as modified by Brown et al., teach a method further comprising: 
co-operating the at least one server and at least one application on at least one user device to share a collection of rules or control algorithms applicable to window systems. (read as “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044]) Also, “The application may run on (or be executed on) various devices including the remote device 111, the network window controller 103, and the building management system 105, and/or other hardware, including shared hardware such as hardware employed in the cloud.”(Paragraph [0044]))
Regarding claim 18, and as applied to claim 15 above, Shrivastava et al., as modified by Brown et al., teach a method further comprising:
K85900 1290US.Clproviding information from sensors of windows of the window system and further window systems to a weather forecasting service or server. (read as “This interface gives network window controller 103 access to many types of information that might normally be collected or determined for the building management system. Examples of such information include building sensor information (e.g., the current temperature in one or more rooms), the current energy consumption of one or more environmental devices acting under the control of the BMS, etc. ”(Paragraph [0048]))
Regarding claim 19, and as applied to claim 15 above, Shrivastava et al. teach “a network 101 which interacts with a remote device 111 to give a user 119 control over the optical state of one or more switchable windows or other optical products under the control of network 101.”(Paragraph [0044])
However, Shrivastava et al. fail to explicitly teach a method further comprising: 
generating an environmental model for each of the plurality of windows of the window system, based on information from the at least one sensor of each of the plurality of windows and based on the information from the network including weather and daylight information, 
wherein the environmental model includes a shade model and wherein the at least one rule or control algorithm is based on the environmental model.
Brown et al. teach a method further comprising: 
generating an environmental model for each of the plurality of windows of the window system, based on information from the at least one sensor of each of the plurality of windows and based on the information from the network including weather and daylight information (read as a predictive control logic (Fig(s).6A-6C, 7; Paragraph [0093])), 
wherein the environmental model includes a shade model and wherein the at least one rule or control algorithm is based on the environmental model. (read as a predictive control logic (Fig(s).6A-6C, 7; Paragraph [0093]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the predictive control logic as taught by Brown et al. with the network window controller as taught by Shrivastava et al. for the purpose of improving control of a smart home components by personal computing devices operating in a cloud environment.
Regarding claim 20, and as applied to claim 15 above, Shrivastava et al., as modified by Brown et al., teach a method further comprising: 
revising the at least one rule or control algorithm at the at least one server or at the window system, responsive to further information, wherein the smart window system with cloud learning is adaptive. (read as adaptive control logic (Paragraph [0191]))
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Von Kannerwurff et al. (U.S. Patent Application Publication # 2003/0200009 A1) teach “a method of monitoring and automating a home using a network-based system is provided. The system employs a server system coupled to a centralized database, at least one client system, and a plurality of sensors positioned throughout the home.” (Paragraph [0004])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 11, 2022